DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a head section driving device for driving the head section” in claim 1; and 
“the head section driving device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 of claim 3 states, “a first expired tool” while lines 7-8 of claim 3 state, “a second expired tool.”  These limitations are viewed to be vague and indefinite, because it is unclear as to whether the “first expired tool” and the “second expired tool” are provided in addition to the “expired tool” previously set forth in line 12 of claim 1 (noting that claim 3 is depends upon claim 1 via claim 2), or if, for example, one of the “first expired tool” and the “second expired tool” is the same expired tool as the “expired tool” previously set forth in line 12 of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (Japan Pub. No. JP H05-104372 A) in view of Takiguchi et al. (U.S. PG Pub. No. 2019/0047101 A1) and further in view of Koike et al. (U.S. PG Pub. No. 2013/0331245 A1).
Please note that Takahashi was cited by Applicant on the IDS filed on 3/26/2020.  The EPO Machine Translation of Takahashi that Applicant provided has been cited below.  
Please also note that Takiguchi et al. has an effectively filed date of 8/8/2017, which is prior to the effective filing date of 10/5/2017 of the present application.
Claim 1:  Figure 8 of Takahashi shows therein a machine tool.  Said machine tool is shown as comprising a spindle (20), which is configured to hold a workpiece (18) via a chuck claw (19), and is further configured to rotate the workpiece (18) about a first rotation axis.  Please note that from the perspective of Figure 8 that the first rotation axis extends from right-to-left/left-to-right.  
Takahashi’s machine tool further comprises a control device (1) (see Figure 1), as well as a head section (21).  Please note that each of Figures 6-8 show the head section (21) as being disposed above the spindle (20).  As can be seen between Figures 6 and 7, the head section (21) is configured to perform an operation on the workpiece (18) with a given tool, e.g. tool 31.  
	Regarding the head section (21), it is embodied as a turret.  As such, the head section (21) “has a turret.”  Next, as can be seen in at least Figure 8 of Takahashi, the turret/head section (21) has six pockets (22-27) disposed about its outer periphery, and each of said six pockets (22-27) receives therein one of multiple tools (35-40).  As required, the turret/head section (21) can be rotated about a second rotation axis, which from the perspective of Figure 8, extends into/out of the page.  Therefore, said second rotation axis extends perpendicular to the first rotation axis.  
	Line 5 of claim 1 sets forth “a head section driving device for driving the head section.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to carry out the recited function of “driving the head section.”  As a result, “head section driving device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is interpreted as comprising the structure that is disclosed in paragraph [0037] of the specification, as well as equivalents thereto.  
As was noted above, the head section (21) can be rotated.  In addition to being rotated, the head section (21) can be moved linearly.  As can be seen between Figures 6 and 7 of 
It is noted that the means for linear driving and rotation of the head section (21) constitutes an equivalent of the “head section driving device.”  This is because the means for linear driving and rotation carries out the function specified in claim 1, line 5, said function being “driving the head section.”  Also, a means for linear driving and rotation isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the means for linear driving and rotation performs the identical function specified in the claim (driving the head section), and produces substantially the same results as the corresponding “head section driving device (55)” of Applicant.  Based on the foregoing, the means for linear driving and rotation of Takahashi is an equivalent to the head section driving device (55) of Applicant, and therefore, said means for linear driving and rotation will herein be referred to as the “head section driving device.”   
	As to the control device (1), it is shown in Figure 1 as having a command block analysis processing unit (7) with a tool life check processing unit (8).  Via said elements (7, 8) thereof, the control device (1) performs a life check of each of the tools used for workpiece (18) processing [EPO Machine Translation, paragraph 0022].  Should the life check yield that each of these tools which is held by head section (21) is expired, and if it is found that a spare tool is not present amongst the multiple tools (35-40) held by the head section (21), then a tool change by a robot (34) of the machine tool will be initialized [EPO Machine Translation, paragraph 0023].  Based on the foregoing, disclosure is provided on the control device (1) being configured to “determine whether an expired tool, which is a tool that needs to be exchanged, is present among the tools held by the turret.”

	Also, in the scenario that a spare tool is not present amongst the multiple tools (35-40) held by the head section (21), and when the control device (1) determines that an expired tool is present among said multiple tools (35-40), the control device (1) controls the head section driving device to automatically move and rotate the turret/head section (21) so as to dispose the expired tool at the tool changing position.  

Takiguchi et al. though discloses a display device (3), which along with an input means (2), are formed as a touch panel including not only a input function but also a display function [paragraph 0035].  As such, the touch panel includes the display device (3) and input means (2).  Takiguchi et al. also discloses a machine tool (11), which in turn has a tool rest (12) for attaching tools (13) that are to be used for machining.  As to the tool rest (12), it is a turret having a plurality of tool stations (112) [paragraph 0028].  Please note that each of the tool stations (112) receives one of the tools (13).  (The turret can be seen in Figure 1).  Per Takiguchi et al., the display device (3) is configured to display contents received from a display control unit (51) of a control device (5), including a machining program being selected or executed, a warning, and a tool management screen (6) and the like.  
As to the tool management screen (6), it displays the tools (13) held in the tool rest (12), and in bold letters near a left end portion thereof, station/turret numbers (61) corresponding to those tools (13) and the tool stations (121).  Be advised that these station/turret numbers (61), which are numbered 1-6, can be seen in Figure 6.  The bottom illustration of Figure 6 shows therein, for example, station/turret number 1 and the name of the tool (Tool1) that is received at station/turret number 1.  Since the display device (3) displays station/turret numbers (61), and because the display device (3) displays the contents received from the display control unit (51) of the control device (5), it follows that the control device (5) of Takiguchi et al. is configured to display the station/turret numbers (61) on the display device (3).  Examiner notes that in addition to the station/turret numbers (61) that the tool management screen (6) shows the life of each of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool of Takahashi with the display control unit (51) and touch panel of Takiguchi et al., noting that said touch panel of Takiguchi et al. includes the aforedescribed display device (3) and input means (2), so as to provide the user of the machine tool of Takahashi with the ability see information pertaining each tool received in the turret/head section (21) including its respective station/turret number (61) and its life, as well as information pertaining to warnings and the machining program being selected or executed.  Please note that in making this modification that the control device (1) of Takahashi is provided with the display control unit (51) of Takiguchi et al.  This is because in the machine tool of Takiguchi et al. the control device (5) includes said display control unit (51).  This is evident in Figure 1 of Takiguchi et al.  Based on the foregoing, in the modified machine tool of Takahashi, the control device (1) is configured to display the station/turret numbers (61) of all of the tools received in the turret/head section (21), as well as the name and life of each of the tools received at said station/turret numbers (61).  Since the control device (1) is configured to display the station/turret numbers (61) of all of the tools received in the turret/head section (21), when a given tool is deemed to be expired and is to be exchanged, among the information displayed on the display device (3) will be the station/turret number (61) of the expired tool that is disposed at the tool exchanging position and a red circular status icon (65) indicating that the expired tool is 
Please note that Takahashi provides disclosure on a buffer (12) into which is provided a tool change completion signal [EPO Machine Translation, paragraph 0017].  While Figure 1 of Takahashi shows the buffer (12) as being connected to the control device (1), Takahashi doesn’t disclose as to how the buffer (12) is embodied.  As such, Takahashi does not disclose “a button for receiving an indication that exchanging of the expired tool with the new tool has been completed on the display device.”
Koike et al. though, discloses a machine tool comprising a turret-style magazine (22) and a control device.  As to the turret-style magazine (22), it receives a plurality of tools (16) by a corresponding plurality of grippers (24).  Regarding the control device, it disclosed as having an input device (41) [paragraph 0047] which in turn has a control panel (110) [paragraph 0048]. After a user, for example, exchanges a given tool for a new tool, the user operates a tool replacement completion button which is provided on the control panel (110) [paragraph 0059].  As such, by pressing the tool replacement completion button, the user is providing confirmation to the control device that the tool exchange of the given tool for the new tool is complete.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tool replacement completion button of Koike et al. for the buffer (12) into which is provided a tool change completion signal of Takahashi, as this is substitution of one known means for indicating that a tool change has been completed for another, in order to obtain the predictable result of the user indicating 
Please note that in the modified machine tool of Takahashi that the touch panel thereof has an input function and a display function.  Noting this, Examiner reiterates that Koike et al. disclosed the tool replacement completion button being provided on the control panel (110), and further disclosed said control panel (110) as being part of Koike et al.’s input device (41).  Thus, in Koike et al., the tool replacement completion button is part of the input device (41).  Therefore, in accordance with the disclosure of Koike et al., in modified machine tool of Takahashi, the tool replacement completion button, which is a button for receiving indication that exchanging of the expired tool with the new tool has been completed, is pushed on said touch panel as an input function.  Note that in order to be pushed on the touch panel through capacitance type, resistive film type, or surface acoustic wave type input [Takiguchi et al., paragraph 0035], said tool replacement completion button must be displayed on the touch panel via the touch panel’s display function such that said button can be pressed via the touch panel’s input function.  Thus, with respect to the control device (1) and the touch panel, specifically with respect to the touch panel’s display device (3), the control device (1) is configured to display on the display device (3) the tool replacement completion button, which again is the button for receiving indication that exchanging of the expired tool with the new tool has been completed.  (Examiner reiterates that the display device (3) is configured to display contents received from the display control unit (51) of the (modified) control device (1)).

Claim 2:  As was noted in the rejection of claim 1, by way of the elements (7, 8) thereof, the control device (1) performs a life check of each of the tools used for workpiece (18) processing [EPO Machine Translation of Takahashi, paragraph 0022].  Examiner notes that in the event that 

Claim 3:  Be advised that via the tool replacement completion button that the control device (1) of Takahashi receives indication that the expired tool (which may instead be referred to as a “first expired tool”), being positioned at the tool exchanging position among the multiple tools (35-40) belonging to the group, has been exchanged. 
Furthermore, noting that the turret/head section (21) is rotatable for tool exchange [EPO Machine Translation of Takahashi, paragraph 0003], and because the control device (1) provides for control over the movements of the elements of the machine tool, the control device (1) is configured to rotate the turret/head section (21) in response to receiving indication that the expired tool has been exchanged, so as to position a second expired tool, for example, which may be among those multiple tools (35-40) belonging to the group and is to be exchanged, at the tool exchanging position. 

Claim 4:  As can be seen in Figure 9 of Takahashi, the control device (1) has an axis control processing unit (9) [EPO Machine Translation, paragraph 0017].  Note that the axis control processing unit (9) outputs axis control to a motor (14) for driving each axis of the machine tool.   Depending upon the axis control outputted to the motor (14), the control device (1), by way of the axis control processing unit (9) thereof, can change in response to receiving a change of the tool exchanging position, the tool exchanging position to a different position/location that the 
Next, noting that the control device (1) provides for control over the movements of the elements of the machine tool, the control device (1) is configured to control the head section driving device in accordance with the change of the tool exchanging position.

Claim 5:  Please note that Figure 6 of Takahashi shows pocket 22 as an installation surface of the machine tool.  When pocket 22 is indexed into the position that it is disposed in within Figure 6, the first rotation axis of the spindle (20) “is disposed along an axis direction parallel to the installation surface of the machine tool.”  Note that from the perspective of Figure 6 that the first rotation axis extends from right-to-left/left-to-right.
	As to the head section driving device, it is configured to move the head section (21) along the axial direction, e.g. from the position shown in Figure 7 to that shown in Figure 6.  Lastly, as can be seen in Figure 6, the tool exchanging position is set at a position along the axial direction spaced apart from the spindle (20) in said axial direction.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 and Takahashi, Applicant argues the following:  
As discussed during the interview, Takahashi fails to describe all of the features recited in amended independent Claim 1.



	Applicant’s argument has been considered, but is not persuasive.  With respect to the machine tool of Takahashi, when the control device (1) determines that an expired tool is present among said multiple tools (35-40), and when a spare tool is not present amongst the multiple tools (35-40) held by the turret/head section (21), the control device (1) controls the head section driving device to automatically move and rotate the turret/head section (21) so as to dispose the expired tool at the tool changing position for a tool change by the robot (34) of the machine tool.  Thus, in contrast to Applicant’s assertions, the control device (1) of Takahashi in indeed “configured to, when the control device determines that the expired tool is present, control the head section driving device to automatically move the head section and rotate the turret to dispose the expired tool at the tool exchanging position.”  
With respect to claim 1 and Takahashi, Applicant also argues the following:  
For example, Takahashi fails to disclose or suggest a control device configured to …display a turret number of the expired tool disposed at the tool exchanging position and a button for receiving an indication that exchanging of the expired tool with the new tool has been completed on the display device.

	Please note that Examiner agrees with Applicant that Takahashi fails to disclose or suggest the control device (1) being configured to “display a turret number of the expired tool disposed at the tool exchanging position and a button for receiving an indication that exchanging of the expired tool with the new tool has been completed on the display device.”  As such, Examiner has applied Takiguchi et al. (U.S. PG Pub. No. 2019/0047101 A1) as a modifying reference to teach the newly set forth limitation of claim 1 corresponding to “a control device configured to…display a turret number of the expired tool disposed at the tool   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722